Citation Nr: 0528218	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  03-12 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for right leg 
shortening.  

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a hip condition.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1976, and again from June 1983 to October 1993.  He 
has other unverified active duty service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the aforementioned claims.  

The veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge.  A copy of the 
transcript is of record in the claims file.  During the 
hearing, it was determined that their would not be one claim 
but that the issues were to be recharacterized into two 
separate claims.  They are therefore, reflected in that 
manner.  Additionally, during the course of this appeal, in 
the November 2001 rating decision, the RO confirmed and 
continued the denial of the of the veteran's right leg 
shortening and hip condition, implicitly reopening the claim.  
The Board, however, must initially determine whether the 
veteran has presented new and material evidence sufficient to 
reopen the claims for service connection, because so doing 
goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate it de novo.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the Boar 
recharacterized the issues on the claim to reflect claims for 
new and material evidence instead of on a de novo basis.   

At his May 2005, Travel Board hearing, the veteran raised the 
issue of an increased rating for his service connected disc 
disease of the lumbar spine.  That issue is not before the 
Board at this time and is not inextricably intertwined with 
the issues on appeal.  See Harris v. Derwinski, 1 Vet. App. 
180 (1991).  This issue is referred to the RO for appropriate 
action.  

The issues of entitlement to service connection for right leg 
shortening and entitlement to service connection for a hip 
condition are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for right leg shortening and a hip 
condition were denied by rating decision of February 1999.  
The veteran was notified of that decision and of his 
appellate rights the same month, and he did not file a timely 
appeal.

2.  Evidence submitted since the February 1999 rating 
decision is new, relevant, and directly relates to the claims 
of service connection for right leg shortening and a hip 
condition.  


CONCLUSIONS OF LAW

1.  The February 1999 rating decision which denied service 
connection for right leg shortening and a hip condition is 
final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  Evidence submitted subsequent to the February 1999 denial 
of service connection for right leg shortening and a hip 
condition is new and material, and the claims are reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 
prior to August 2001.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable decision regarding whether to reopen 
the veteran's previously denied claims for service connection 
for right leg shortening and a hip condition, it is 
unnecessary to enter any discussion regarding whether there 
has been full compliance by VA with respect to its duty to 
notify and duty to assist to this point on this issue.  

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2005).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a).   Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  In addition to the Board's jurisdictional 
responsibility to consider whether a claim should be 
reopened, the Board must inform the veteran that it had 
independently determined that his claim is reopened, no 
matter what the RO has determined.  Wakeford v. Brown, 8 Vet. 
App. 237 (1995).  

Specifically, under 38 C.F.R. § 3.156(a), as in effect at the 
time this claim was submitted, new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that this regulation was amended, effective 
for claims filed on or after August 29, 2001.  Therefore, the 
new amendment is inapplicable here.  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 
3 Vet. App. 510, 513 (1992).  Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  

The last final decision wherein the RO addressed this matter 
was in February 1999.  That adverse decision was made 
indicating there were no findings that the veteran's 
shortening of the right leg and hip condition were related to 
a specific event in service or to an established service-
connected disability.  The veteran was notified of this 
decision and his procedural and appellate rights in a letter 
of February 1999.  However, he did not appeal this decision.  

The Board has reviewed the evidence received into the record 
since the February 1999 RO denial and finds that new and 
material evidence has been received to reopen the claim of 
service connection for right leg shortening and a hip 
condition.  Specifically, there are VA records that show the 
veteran was provided a 1/4 inch lift for right leg shortening 
due to his service-connected disc disorder.  Additionally, 
the veteran provided sworn testimony at a May 2005 Travel 
Board hearing that reflects that he has a shortening of the 
right leg and a hip condition which he maintains, in part, 
are the result of his service-connected back disability.  The 
provisions of 38 C.F.R. § 3.159(a)(2), indicate, in pertinent 
part, that competent lay evidence means evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be described by a 
layperson.  See 38 C.F.R. § 3.159(a)(2) (2005).  The 
shortening of the veteran's leg is observed by the veteran 
and others while walking.  Although they are not competent to 
comment on the etiology of the leg shortening, they are able 
to observe the shortening in the manner in which the veteran 
walks.  See 38 C.F.R. § 3.159(a)(1) (2005).  The veteran 
himself, is able to testify to this and to the pain suffered 
from his hip condition.  The credibility of this sworn 
testimony is presumed.  The physical therapy request for a 1/4 
inch shoe lift because of his shortened right leg as due to 
his service-connected disc disease is also new and material.  
Since this evidence is also presumed credible, and because it 
bears directly on the matter under consideration as well as 
addresses an element of the veteran's case that had not been 
previously corroborated, it is new and material evidence and 
the claims are thus reopened.  

However, the Board finds that additional development is 
required before it may enter a final determination on the 
underlying merits of this claim.  This is discussed in the 
Remand below.   


ORDER

New and material evidence to reopen the veteran's claims for 
right leg shortening and a hip condition has been submitted, 
and to this extent only, the claims are granted.

REMAND

The veteran and his representative contend, in essence, that 
service connection is warranted for right leg shortening and 
a hip condition based upon service incurrence.  He claims 
that he hurt his back, for which service connection has been 
established, and his hip, and his right leg shortened, all of 
a result of his injuries in service.  He argues, in the 
alternative, that his right leg shortening and hip condition 
are also a result of his service-connected lumbar disc 
disease.  

A review of the record reveals that the veteran underwent a 
VA examination in December 2003 in connection with this 
claim.  That examination report reflects that the veteran's 
right and left lower leg lengths were equal and that no leg 
discrepancy was found.  The examiner did not indicate that he 
measured the veteran's leg length.  However, in 
February 1996, the veteran was referred for a prosthetic 
appliance that was a 1/4 inch heel lift for his right shoe due 
to a measured leg length discrepancy.  Further, the heel lift 
was noted by the examiner to be related to the veteran's 
service-connected lumbar condition.  Based on these findings, 
and the most recent VA examiner's lack of complete rationale 
for his findings, renders this medical opinion inadequate for 
rating purposes and additional examination is required.  

Under the circumstances, this case is REMANDED for the 
following actions:  

1.  Obtain any pertinent outstanding 
treatment records.

2.  Schedule the veteran for a VA 
orthopedic examination.  The claims file 
should be made available to the examiner 
to ensure awareness of the veteran's 
pertinent history.  All indicated tests, 
to include x-ray findings, should be 
accomplished.  The examination should 
address the following:  

      (a) whether it is likely, unlikely, 
or at least as likely as not, that the 
veteran has shortening of the right leg 
(by measurement), and if so, is it 
related to service and events noted 
therein;  

	(b) whether it is likely, unlikely, 
or at least as likely as not, that the 
veteran has a hip condition, and if so, 
is it related to injury in service;   

	(c) whether it is likely, unlikely or at 
least as likely as not, that the veteran has 
right leg shortening and/or hip condition that 
is caused by, aggravated, or worsened by his 
service-connected lumbar disc disease.  

The examiner should give a rationale for all 
opinions and conclusions expressed. 

3.  Then, after ensuring the VA examination 
report is complete, the RO should readjudicate 
the claims.  Both claims should be evaluated 
both on a direct incurrence basis as well as 
on a secondary basis pursuant to Allen v. 
Brown, 7 Vet. App. 439 (1995).  If any 
decision is adverse to the appellant, he and 
his representative should be provided with an 
appropriate Supplemental Statement of the 
Case, and he should be given the opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


